UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT
                        ____________________

                              No. 00-60410
                            Summary Calendar


         RANDY BRASWELL; WORLDWIDE MACHINERY SALES, INC.,

                                                Plaintiffs-Appellants,

                                 versus

                ILLINOIS CENTRAL RAILROAD COMPANY,

                                                      Defendant-Appellee.


           Appeal from the United States District Court
             for the Northern District of Mississippi
                          (3:99-CV-173-BN)

                            February 12, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     At issue is whether the district court erred in granting

judgment as a matter of law in favor of Illinois Central Railroad

Company (ICRR) at the close of plaintiffs’ case.

     Braswell   and   his     company,    Worldwide     Machinery   Sales

(Braswell), alleged that the ICRR’s negligence in maintaining a

railroad bridge south of Magnolia, Mississippi, restricted the flow

of the Little Tangipahoa River, causing flooding of Braswell’s

property in January and March 1999.        Braswell had the burden of


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
proving ICRR’s bridge was a substantial contributing cause of his

damages.      See Ga. Pac. v. Armstrong, 451 So. 2d 201, 205 (Miss.

1984) (“[T]he burden is upon the [upper riparian land owner] to

show   that    the   acts   of    the    lower   riparian   landowner   were   a

substantial contributing cause of the damages he suffered.”).

       In ruling from the bench, the district court summarized: no

eyewitnesses could explain what had occurred at the bridge at the

time of the flooding, and the court had excluded Braswell’s experts

(those who could explain why the flooding occurred; Braswell does

not appeal that ruling); therefore, the evidence was insufficient

to send the case to the jury.           Furthermore, “[t]he pictures [of the

scene following the flood] are certainly graphic in describing and

showing the amount of debris that was present there, but that was

taken two days later.            The court nor the jury has any way of

determining whether, in fact, that debris was present, [or] whether

it obstructed [the river’s flow at the time of the flood]”.                    It

stated:

              [I]n the absence of any experts and in the
              absence of any direct testimony and [with] a
              very,   very    minimal    amount   of   even
              circumstantial evidence, the court finds that
              there is simply no reason why this motion
              should not be granted ....

       “We review rulings on a judgment as a matter of law de novo,

employing the same standards that the district court applied.”

McCoy v. Hernandez, 203 F.3d 371, 374 (5th Cir. 2000).                     “In

evaluating such a motion ... the court is to view the entire trial

                                          2
record in the light most favorable to the non-movant and draw all

inferences in its favor.”     Omnitech Int’l, Inc. v. Clorox Co., 11

F.3d 1316, 1323 (5th Cir.), cert. denied, 513 U.S. 815 (1994).

     The record is devoid of evidence from which a jury could infer

that the ICRR bridge was a substantial cause of the flooding of

Braswell’s property.     “[A]fter viewing the trial record in the

light most   favorable   to   the   nonmovant,   there   is   no   ‘legally

sufficient evidentiary basis’ for a reasonable jury to have found

for the prevailing party”.     Hill, 121 F.3d at 170 (quoting FED. R.

CIV. P. 50(a)).

                                                              AFFIRMED




                                    3